DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4-10, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammans (US 20140152443 A1 – previously cited) in view of Cuevas (US 20150065919 A1`).

For claim 1, Cammans teaches A system for correcting shoulder alignment, [entire disclosure – see at least abstract], the system comprising 
at least two [three sensor embodiment of ¶34] sensor devices [100] configured to be placed on a body of a user, [per beginning of ¶9 and beginning of ¶34]
a controller [403] communicatively connected to the at least two sensor devices for receiving respective sensor signals from the at least two sensor devices, [master-slave usage of controllers 403 in each device 100 per embodiment of ¶32 and ¶34]
[504-506] configured to generate alarm signals to inform the user of a detected misalignment, [vibration feedback for slouching / slumping per ¶29 and ¶33], 
wherein the at least two sensor devices [three device embodiment of ¶34] comprise a first sensor to be placed on a first upper thoracic part of the body of the user and a second sensor to be placed on a second upper thoracic part of the body of the user, wherein the first upper thoracic part and the second upper thoracic part are respectively located on different lateral sides of a spine of the user, [two slave devices 600 per ¶¶34-36 on each shoulder], 
and wherein the first sensor provides a first sensor signal and the second sensor provides a second sensor signal; [signal transmission from each slave device to determine time-to-transmission-distance based position per ¶34]; 
wherein the controller is configured for calculating from at least the first sensor signal and the second sensor signal, an alignment status of the shoulders of the user, [time-to-transmission-distance based position determination (calculation) per ¶34 for master device (controller) 700 from slave devices for shoulder misalignment per ¶¶35-36] and
wherein the controller is further configured for operating the alarm generator for generating an alarm signal when the controller identifies the alignment status to be indicative of a misalignment of the shoulders of the user; [vibrational feedback from sagging/slouching shoulders per ¶10 and ¶36]
the system further comprising a memory for storing data [programmable 8-bit microcontroller 403 per ¶32 has a form of memory (for programming)], wherein the controller [selector button 103 per ¶29] performing a calibration process [detailed in ¶29] comprising:
obtaining the first sensor signal and obtaining the second sensor signal; [when user assumes position and presses button in ¶29, distances are measured between devices on shoulders (a form of obtaining sensor signals)]; 
calculating a reference alignment status from the first sensor signal and the second sensor signal; [distance calculation for alignment per ¶34] and
storing the reference alignment status in the memory. [‘locking in’ of selected position via user pressing button in ¶29 is a form of storing reference alignment in memory (i.e., programming the threshold of MCU 403 for feedback determination)]. 

Cammans fails to teach the first and second sensors including a sensor type to locally detect position and orientation data of the respective sensor.  
	Cuevas teaches a system for correcting posture alignment [abstract] comprising first and second sensors [two of 1a-c in Figs. 11A-13B] which each include a sensor type configured to locally detect position and orientation data of the respective sensor [see Figs. 7-9 with each measurement circuit MC having each an accelerometer A gyroscope G and magnetometer M to detect (as an IMU) the sensor’s position and orientation where such function is a central inventive principle throughout the entire disclosure of Cuevas – see at least ¶71, ¶¶100-111].
	It would have been obvious to one of ordinary skill at the time the invention was filed to modify the first and second sensors of Cammans to incorporate the sensor type of Cuevas to detect local position and orientation data of the respective sensor in order 

For claim 2, Cammans teaches The system according to claim 1, wherein the calibration process includes a first stage wherein:
the step of obtaining the first sensor signal and obtaining the second sensor signal are performed while the user assumes a correct posture for a first period of time; [user standing in desired posture per ¶29 (innately for a period of time)]; 
further including recording the first sensor signal and the second sensor signal obtained during the second stage in the memory. [device ‘locking in’ position setting set by user per ¶29 includes programming of MCU 403]. 

For claim 4, Cammans teaches The system according to claim 1, wherein the first sensor signal and the second sensor signal are indicative of an angle of deviation of alignment of the shoulders of the user. [inclination and distance (angle of deviation of alignment when slouching) determination from devices per ¶10 and ¶34]. 

For claim 5, Cammans teaches The system according to claim 4, wherein the calibration process further includes calculating, from the obtained first and second sensor signals, a range of angles as an allowed range in which a posture of the user is considered correct. [setting of sensitivity from level 1 to level 3 per ¶29 entails determining permissible distance and inclination of shoulder devices (per ¶10 and ¶34) — a form of “an allowed range” (i.e., a sensitivity being a range)]. 

For claim 6, Cammans teaches The system according to claim 1, wherein for identifying the alignment status to be indicative of the misalignment, the controller is configured for comparing an actual alignment status with the reference alignment status. [determination of time-to-transmission-distance and inclination per ¶10 and ¶¶34-36 for slouching determination constitutes a form of signal comparison (i.e., distance and inclination to programmed threshold in ¶29) for feedback purposes]. 

For claim 7, Cammans teaches The system according to claim 1, wherein the controller is further arranged for identifying, based on the first sensor signal and the second sensor signal, at least one of the shoulders of the user to be deviating from a preferred position associated with shoulder alignment, [either one of shoulders falling out of alignment causes feedback (vibration alarm) per ¶10 based on distance calculation in ¶34 (between devices)]; 
wherein the controller is configured for operating the alarm generator for generating the alarm signal such that the alarm signal is indicative of the at least one shoulder that deviates from the preferred position. [vibration feedback for misalignment of shoulders per ¶10 and ¶¶33-36 indicating that shoulders are misaligned].  

For claim 8, Cammans teaches The system according to claim 7, wherein the alarm generator includes at least a first feedback device and a second feedback device, [each one of 100 on a respective shoulder for feedback per ¶10],  
[vibrators 504-506 in each of 100 per Figs. 3-5], wherein the controller is configured for at least one of:
operating the first feedback device for generating an alarm signal indicative of the first shoulder to be deviating from the preferred position; [feedback from one or both devices per ¶10 (a first shoulder out of position)]; and
operating the second feedback device for generating an alarm signal indicative of the second shoulder to be deviating from the preferred position. [feedback from one or both devices per ¶10 (a second shoulder out of position)]

For claim 9, Cammans teaches The system according to claim 1, wherein the controller is further configured for:
calculating from at least the first sensor signal and the second sensor signal further posture data indicative of a posture of the user; [determination of time-to-transmission-distance and inclination per ¶10 and ¶¶34-36 constitutes further posture data that can indicate a spine position (slouching shoulders would necessarily move the spine to some extent)]; and
comparing the further posture data with reference data from the memory for detecting a deviation from a reference posture. [negative feedback upon determination of slouching per ¶10, ¶29, and ¶¶34-36 (detecting of deviation from reference posture as established in ¶29)]. 

For claim 10, Cammans teaches The system according to claim 9, wherein the controller is further configured for operating the alarm generator for generating an alarm signal when the controller identifies that the deviation from the reference posture exceeds a threshold. [negative feedback upon determination of slouching per ¶10, ¶29, and ¶¶34-36 (detecting of deviation from reference posture as established in ¶29) causing vibration of 504-506 to alert user]. 

For claim 15, Cuevas teaches (in the motivated combination of claim 1) the sensor type is one or more accelerometers, one or more gyroscopes, one or more gravity sensors, or one or more motion sensors. [IMUs comprising accelerometers A gyroscopes G and magnetometers M per Figs. 7-9 and per ¶142]. As motivated in claim 1. 

For claim 16, Cuevas teaches (in the motivated combination of claim 1) the posture data comprises orientation data and alignment data of at least a part of a spine of the user. [spinal alignment evaluation is the main inventive principle throughout the entire disclosure of Cuevas – see at least ¶¶22-24]. As motivated in claim 1. 


Claim(s) 11-13 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammans in view of Cuevas and Rosenblood (US 20160110986 A1 – previously cited).

For claim 11, Cammans fails to teach a further processing device which receives the alarm signal and signals the user of a misalignment.  Rosenblood teaches a system [abstract] comprising a wearable sensor and controller [100] and a separate mobile terminal [Fig. 5] or handheld device [Fig. 4], where an alarm generator the system includes a communication device [125] for transmitting the alarm signal to the further processing device [per ¶60], and wherein the further processing device is configured for:
receiving an alarm signal transmitted by the communication device included in the alarm generator; and signaling the user, via an output device included on the further processing device, of a detected misalignment of the shoulders. [feedback is a central feature throughout entire disclosure of Rosenblood – see esp. Figs. 4-8 and 11]. 
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the system of Cammans to incorporate the further processing device for signaling the user as taught by Rosenblood in order to help the user improve their posture and maintain good posture.  As motivated by Rosenblood ¶¶2-13. 

For claim 12, the motivated combination of Cammans and Rosenblood teaches The assembly according to claim 11, wherein the controller of the system is further arranged for identifying, based on the first sensor signal and the second sensor signal, at least one of the shoulders of the user to be deviating from a preferred position associated with shoulder alignment, [negative feedback upon determination of slouching per Cammans ¶10, ¶29, and ¶¶34-36 (detecting of deviation from reference posture as established in ¶29)], 
and wherein the controller of the system is configured for operating the alarm generator for generating the alarm signal such that the alarm signal is indicative of the [per Cammans ¶29 and ¶¶34-36]; 
the further processing device being further configured for:
analyzing the alarm signal and provide, via the output device, instructions to the user for correcting a positioning of the at least one shoulder or a posture of the user. [per Rosenblood Figs. 4-8 and 11, esp. Fig. 8 having Figs. 8A-E].  As motivated in claim 11.  

For claim 13, the motivated combination of Cammans and Rosenblood teaches The assembly according to claim 11, wherein the controller of the system is further configured for:
calculating from at least the first sensor signal and the second sensor signal further posture data indicative of a posture of the user; [e.g., Cammans Figs. 8-16 per ¶¶34-45]; 
comparing the further posture data with reference data from the memory for detecting a deviation from a reference posture; [negative feedback upon determination of slouching per Cammans ¶10, ¶29, and ¶¶34-36 (detecting of deviation from reference posture as established in ¶29)]; and
operating the alarm generator for generating an alarm signal when the controller identifies that the deviation from the reference posture exceeds a threshold, the alarm signal being indicative of the deviation of the reference posture; [vibration per Cammans ¶29]; 
the further processing device being further configured for:
[Rosenblood Figs.  4-11] As motivated in claim 11.  

For claim 17, Rosenblood teaches (in the motivated combination of claim 11) the further processing device is at least one of a mobile terminal or handheld device. [Figs. 4-5]. As motivated in claim 11. 

For claim 18,  Rosenblood teaches(in the motivated combination of claim 11) the posture data comprises orientation data and alignment data of at least a part of a spine of the user. [per Fig. 12 and ¶83]. As motivated in claim 11.

Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cammans in view of Cuevas and Bean (US 20100324457 A1 – previously cited).

For claim 3, Cammans fails to teach the calibration process further including a second stage where a user assumes an incorrect posture for a second period of time.  Bean teaches a posture monitoring system [abstract], including an embodiment for shoulder posture monitoring [Fig. 9 per ¶¶30-34] including a calibration stage of obtaining sensor signals when a user assumes an incorrect posture for a period of time and storing said signals in memory  [per ¶43].  
It would have been obvious to one of ordinary skill at the time the invention was filed to modify the calibration process of Cammans to incorporate the (deliberate) step incorrect posture for a period of time as taught by Bean in order to aid in posture correction and improvement. As motivated by Bean ¶¶43-44. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenblood.

For claim 14, Rosenblood teaches A computer program product for use in a further processing device, the computer program product residing on a non-transitory computer readable medium [mobile device or laptop of Figs. 4-5] the computer program product comprising instructions for causing the further processing device to:
receiving an alarm signal transmitted by a communication device included in an alarm generator of a system for correcting shoulder alignment; and signaling the user, via an output device included on the further processing device, of a detected misalignment of the shoulders. [feedback is a central feature throughout entire disclosure of Rosenblood – see esp. Figs. 4-8 and 11].

Response to Arguments
Applicant’s arguments with respect to the prior art have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection.


Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN S MELHUS/Examiner, Art Unit 3791